COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


AIAHUN SEMERE
                                             MEMORANDUM OPINION*
v.   Record No. 0533-99-4                         PER CURIAM
                                                JULY 20, 1999
R.H. MACY & COMPANY, INC. AND
 ZURICH AMERICAN INSURANCE
 COMPANY OF ILLINOIS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (James J. Gallinaro; Ray & Gallinaro, on
             brief), for appellant.

             (Charles F. Midkiff; Midkiff & Hiner, P.C.,
             on brief), for appellees.


     Aiahun Semere (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that R.H.

Macy & Company, Inc. and its insurer (hereinafter referred to as

"employer") proved that claimant was released to return to all of

the duties of his pre-injury employment.    Upon reviewing the

record and the briefs of the parties, we conclude that this appeal

is without merit.    Accordingly, we summarily affirm the

commission's decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     On March 27, 1998, after reviewing a description of

claimant's pre-injury job as a salesman of household appliances,

Dr. Jorge Mondino opined that claimant was released to return to

his pre-injury position.   On that same date, after receiving a

copy of claimant's pre-injury job description and based upon an

EMG performed on claimant, Dr. Ali Ganjei agreed that claimant was

released to his pre-injury job.    In addition, on April 16, 1998,

Dr. Neil Kahnovitz examined claimant at employer's request.      Dr.

Kahnovitz noted that claimant presented with "rather exaggerated

symptoms and a total lack of objective findings to correlate with

his magnified pain complaints."    Dr. Kahnovitz agreed "completely

with the prior recommendations of return to work in at least a

sedentary setting immediately."    Dr. Kahnovitz opined that "there

is no reason to think that, based on the relatively

sedentary/light duties involved as a salesman, the patient could

not return to that job at this time."

     These uncontradicted medical opinions provide credible

evidence to support the commission's finding that employer met its

burden of proving that claimant was able to perform all of the

duties of his pre-injury work.    Moreover, the commission correctly

acknowledged that in a case, such as this one, where the claimant

presented no evidence to contradict the accuracy of the pre-injury

                                 - 2 -
job description, employer was under no duty to offer additional

affirmative evidence as to the accuracy of that job description.

The fact that claimant may have been performing a particular act

at the time of his injury is of no significance, where, as here,

there was no evidence that such an act was a required or expected

part of his pre-injury job.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 3 -